Name: Council Regulation (EEC) No 1741/81 of 26 June 1981 amending Regulation (EEC) No 2527/80 laying down technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/52 Official Journal of the European Communities 30 . 6 . 81 COUNCIL REGULATION (EEC) No 1741 /81 of 26 June 1981 amending Regulation (EEC) No 2527/80 laying down technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 2527/80 should be extended in order not to jeopardize protection of the sea bed or the balanced exploitation of resources , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2527/80 ( 1 ), and in particular Article 21 thereof, Having regard to the proposal from the Commission, Whereas the validity of Regulation (EEC) No 2527/80 was limited to 30 June 1981 , pending the implementa ­ tion of other measures of fisheries policy ; Whereas, however, since the Council did not adopt such measures in good time, the term of validity of In the second subparagraph of Article 22 of Regula ­ tion (EEC) No 2527/80 the date ' 30 June 1981 ' shall be replaced by '31 October 1981 '. Article 2 This Regulation shall enter into force on 1 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1981 . For the Council The President G. BRAKS (') OJ No L 258 , 1 . 10 . 1980 , p . 1